DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
The arguments with regard to the 112 first paragraph written description rejection recites the rejection then merely states “Applicant respectfully contends that such “Claims limitation\”’ are thoroughly and explicitly described in the present specification ‘in a manner that permits one skilled in the art to reasonably conclude that the inventor possessed the claimed invention the written description requirement is satisfied’ in accordance with MPEP §2163.” Without indicating how the written description thoroughly and explicitly described in the present specification “in a manner that permits one skilled in the art to reasonably conclude that the inventor possessed the claimed invention the written description requirement is satisfied”.
For example, in the rejection it was stated “The specification does not teach how to actually determine ‘when a single...component moves from one data source to another.’”.  It is incumbent on the application to point out where in the written description support the “when a single … component moves from one data source to another” is, not simply state that the claim limitations are “thoroughly and explicitly described in the present specification”.
In regards to applicant’s argument regarding the 101 that the claims “explicity recite certain steps that cannot practically be performed in the human mind. As just one example, Applicant respectfully points out that Independent Claim 1 of the present invention explicitly recites receiving “non-discoverable data centering around an application portfolio, business context, and organizational units in the computing environment” AND “performing a cascading persistence identification to determine when a single, uniquely-identifiable configuration component moves from one data source to another’. Applicant respectfully points out that such operations ARE (AND CAN ONLY BE) performed by a computing environment and cannot practically be performed in the human mind.” 
First the claim language explicitly states “receiving manually curated subjective, non-discoverable data centering around an application portfolio, business context, and organizational units in the computing environment” (emphasis added). Thus this non-discoverable data is “manually curated subjective” this is clearly manually handled data gathering.  Since this data is manually curated it is unclear as to how the receiving the manually curated data can only be performed by a computing environment since it is expressly not gathered by a computing environment.
Second since this data is subjective it is unclear as to how the receiving the subjective data can only be performed by a computing environment since it is expressly subjective, and not gathered by a computing environment.
Third the step of “performing a cascading persistence identification to determine when a single, uniquely-identifiable configuration component moves from one data source to another” is merely keeping a list of device locations up to date and is easily a simple task for the human mind to perform.  
These steps constitute mere data gathering and are insufficient extra solution activity. Under Berkheimer the question must be asked “Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?” and “Does the claim provide an inventive concept, le., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?” The mere data gathering is insufficient extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.
In regards to applicants pointing that claim 1 is computer implemented: the method is not tied to any particular machine only that it is computer implemented. The claim must recite additional elements that amount to “significantly more” then the judicial exception in Step 2B “Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more . See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ ... Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly")” See MPEP 2106.05(b) II.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: The specification does not teach how to actually determine “when a single...component moves from one data source to another.” Para [0059] only discusses different “node attributes” to identify each item. There is no indication what “external source of truth” (Para [0059]) is intended to be. Para [0059] also says “sometimes a VM can move from one vCenter to another’. “There is still the need to persist it as the same VM so the system can preserve the history, relationships, etc.....” there is not enough for describing exactly how the system determines “when” a move occurs...just that maybe there’s a field that help preserve history. If the claim is supposed to just be referring to the history, then this need to be made clear.
The claim language also includes a reconciling step. There is some support for simple normalization (para [0065-0067]) but no description of what the rules in the ruleset could be or how or what in the specification is supposed to be mapped to the reconciling step. There is no indication how the limitations of harmonizing raw data to “ensure use of the best available data” as Claimed is supported. Unharmonized is the only instance, in para [0060] — with no explanation. We also don’t have any standard for “best”.
Claim 3: there is no indication in the specification of what the non discoverable user knowledge” could be. The specification is totally silent on user knowledge and no examples are provided.
Claim 5: The specification provides no description of what is meant by “application portfolio” Para [0016],[0058] groups “application portfolio” with “related business level concepts” as such the application portfolio is taken as a mental concept but no description is provided on how this portfolio is constructed what is in this portfolio.
Claim 12: The claim recites collecting data from users and processing the data using a set of rules to determine how the infrastructure relates to the curated data without requiring intervention by a system administrator. The specification does not provide a description of the rules or what action is being performed by these rules. The limitation of "automatically processing the curated data by applying a set of rules to evaluate against conditions in the virtual computing environment to determine how the infrastructure relates to the curated data without requiring intervention by a system administrator" is not described in the specification so as to  enable a person of ordinary skill in the art to apply these rules. The exemplary software code of the ruleset only describes “a ruleset_id” and a “ruleset_name” but not the actual rules or how to apply them or what action they perform.
Claim 13: The specification provides no description of what is meant by “application portfolio” Para [0016], [0058] groups it with “related business level concepts” as such the application portfolio is taken as a mental concept but no description is provided on how this portfolio is built what is in this portfolio.
Claim 18: The specification only states “all the ruleset will be evaluated and the highest-scoring value will be used” Para [0066] The specification gives no details of how this scoring is performed on what criteria a ruleset is determined as “highest” or what the standard is for determining ruleset is “best”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.
Claim 1: The claim also states defining known patterns performing a cascading persistence identification and reconciling the configuration components as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. In other words, evaluating data against a set of rules and defining patterns can be performed in the human mind. Grouping into the Mental Processes group of abstract idea. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim recites automatically discovering components, receiving manually curated subjective ... These constitute mere data gathering and are insufficient extra solution activity. Under Berkheimer the question must be asked “Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?” and “Does the claim provide an inventive concept, le., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?” The mere data gathering is insufficient extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer 
Claim 2: further reinforces this being an abstract idea as a limitation that can be performed by a human mind by stating the curating data is manually performed.
Claim 3: states the curating is generating non discoverable user knowledge thus clearly performed by a human mind.
Claim 4: identifies a source of the data being an asynchronous inventory record collection in the computing environment. Under Berkheimer a determination of whether this additional element is sufficient to integrate the judicial exception into a practical application. Here, the collecting step is considered to be extra-solution activity, and thus it is re-evaluated to determine if it is more than what is well-understood, routine, conventional activity in the field. The source of the data being a simple inventory record collection Le. a computer file is not more than what is well-understood, routine, conventional activity in the field. Therefore, this additional element is not sufficient to integrate the judicial exception into a practical application.
Claim 5: includes the limitation of the names changing and the location changing of the data. Under Berkheimer a determination of whether this additional element is sufficient to integrate the judicial exception into a practical application. Here, the determination of if the name or location of the data change is not considered to be extra-solution activity, in that this is simply determining details of the data i.e. making a decision about the data which can be performed by the human mind. Therefore, this additional element is not sufficient to integrate the judicial exception into a practical application.
Claim 6: identifies the analysis is performed by a ruleset this can be performed by the human mind and is not sufficient to integrate the judicial exception into a practical application.
Claim 7: includes configuration drifts in the data and identified who the analysis is performed for (system administrators) this additional element is not sufficient to integrate the judicial exception into a practical application.
Claim 8: gives minor details on the process pull/take the data transform the data push the data this is mere read, modify, write well known in data processing as RMW. Under Berkheimer a determination of whether this additional element is sufficient to integrate the judicial exception into a practical application. Here, the RMW step is considered to be extra-solution activity, and thus it is re-evaluated in to determine if it is more than what is well-understood, routine, conventional RMW activity in the field. This additional element is not sufficient to integrate the judicial exception into a practical application.
Claim 9: Includes determining how a ruleset is applied. This is a rule about the ruleset this is a process that can be performed by the human mind. Under Berkheimer a determination of whether this additional element is sufficient to integrate the judicial exception into a practical application. Here, the applying a rule about the ruleset is not considered to be extra-solution activity, and can be performed by the human mind. Therefore, this additional element is not sufficient to integrate the judicial exception into a practical application.
Claim 10: The data come from configuration components and is evaluated in an unspecified manner against various unspecified conditions (the evaluation being no more than a mental step) is not sufficient to integrate the judicial exception into a practical application. As with the analysis of claim 4 this is identifying the source of the data. Under Berkheimer a determination of whether this additional element is sufficient to integrate the judicial exception into a practical application. Here, the collecting step now including where the inputs come from is considered to be extra-solution activity, and thus it is re-evaluated in to determine if it is more than what is well-understood, routine, conventional activity in the field. The source of the data being inputs from the configuration components is not more than what is well-understood, routine, conventional activity in the field. Therefore, this additional element is not sufficient to integrate the judicial exception into a practical application.
Claim 11: providing the results to a database is not sufficient to integrate the judicial exception into a practical application. Under Berkheimer a determination of whether this additional element is sufficient to integrate the judicial exception into a practical application. Here, providing the results into a database is considered to be extra-solution activity, and thus it is re-evaluated in to determine if it is more than what is well-understood, routine, conventional activity in the field. Providing the results of a calculation into a database is not more than what is well-understood, routine, conventional activity in the field. Therefore, this additional element is not sufficient to integrate the judicial exception into a practical application.
Claim 12: The claim recites collecting data from users and processing the data using a set of rules to determine how the infrastructure relates to the curated data without requiring intervention by a system administrator. The limitation of "automatically processing the curated data by applying a set of rules to evaluate against conditions in the virtual computing environment to determine how the infrastructure relates to the curated data without requiring intervention by a system administrator", as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. In other words, evaluating data against a set of rules can be performed in the human mind. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element, "without requiring intervention by a system administrator.” This is recited at a high level of generality that does not provide detail as to how intervention is not required. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites, "curating subject non-discoverable data from users of configuration items in a virtual computing environment.” This limitation amounts to mere data gathering and amounts to insignificant extra solution activity. Therefore, the claim is directed to an abstract idea. Here, the curating step is no more than data gathering is considered to be extra-solution activity, and thus it is re-evaluated in to determine if it is more than what is well-understood, routine, conventional activity in the field. The mere data gathering is not more than what is well-understood, routine, conventional activity in the field. Therefore, this additional element is not sufficient to integrate the judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Further Claim 12 includes no tangible components performing the process. “Products that do not have a physical or tangible form, such as information (often referred to as "data per se”) or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations” is not patent eligible. See MPEP 2106.03. It is important to remember that claims must be interpreted as a whole; so, a claim that includes a means -plus- function limitation that corresponds to software per se (and is thus indefinite for lacking structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other structural limitations. It this case there is no other structural limitation.
Claim 13: Performing cascading persistence to iterate through configurable items in the virtual computing environment to ensure that identified configuration items preserve all the attributes that relate to a particular application portfolio entry in the curated data. The specification provides no description of what is meant by “application portfolio” Para [0016], [0058] groups it with “related business level concepts” as such the application portfolio is taken as a mental concept. This step could easily be performed by the human mind and is not sufficient to integrate the judicial exception into a practical application.
Claim 14: reinforces this being an abstract idea as a limitation that can be performed by a human mind by stating the curating data is manually performed and is not sufficient to integrate the judicial exception into a practical application.
Claim 15: Performing a similarity analysis of the curated data can easily be performed by the human mind as an abstract idea and is not sufficient to integrate the judicial exception into a practical application.
Claim 16: performs a cascading persistence process to support asynchronous inventory collection of records of said components of said computing environment can be performed by the human mind as an abstract idea and is not sufficient to integrate the judicial exception into a practical application.
Claim 17: reconciling analysis the curated data with configuration items in the computing environment to provide a summary high-level view of the computing environment to the end-user can be performed by the human mind as an abstract idea and is not sufficient to integrate the judicial exception into a practical application.
Claim 18: scoring available configuration items to determine the best available information to provide relative to the curated data can be performed by the human mind as an abstract idea and is not sufficient to integrate the judicial exception into a practical application. The examiner further notes the specification gives no details of how this scoring is performed only stating the highest scoring value will be used Para [0006].
Claim 19: includes the limitation of providing said results to a security system. Providing the results of a calculation to a security system is well-understood, routine, conventional activity and is not sufficient to integrate the judicial exception into a practical application.
Claim 20: “periodically repeating said automated analysis of said features in said computing environment to generate updated results of said automated analysis of said features of said components of said computing environment.” can be performed by the human mind as an abstract idea and is not sufficient to integrate the judicial exception into a practical application.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F between 7-8 AM leave 4-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187